Name: Commission Regulation (EEC) No 2303/92 of 6 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 92 Official Journal of the European Communities No L 226/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2303/92 of 6 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 2044/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 29 July to 4 August 1992 for the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Spain in the beef and veal and milk and milk products sectors and, pursuant to Article 8 of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Spain in the other sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Spain* in parts 1 , 3 , 5 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 10 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 164, 24. 6 . 1985, p . 6. (2) OJ No L 201 , 31 . 7 . 1990, p . 9. O OJ No L 153 , 17 . 6 . 1991 , p . 1 . (4) OJ No L 211 , 27 . 7 . 1992 , p . 1 . 0) OJ No L 310, 21 . 11 . 1985 , p . 4. ( ¢) OJ No L 358 , 8 . 12. 1989, p . 28 . No L 226/2 Official Journal of the European Communities 10 . 8 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 10 . 8 . 92 Official Journal of the European Communities No L 226/3 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 7294 C No L 226/4 Official Journal of the European Communities 10 . 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pia Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri  1 000 kg c&gt; C) C) &lt;*&gt; 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 O O O O O o o o o o o o o o o o o 498,21 996,42 10 . 8 . 92 Official Journal of the European Communities No L 226/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  1 000 kg  300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 2309 10 31 23-3 7691 l 2309 10 33 23-9 7541 o 23-9 7542 o  ' 23-9 7543 o 23-9 7545 o l 23-9 7546 o I 23-9 7547 o l 23-9 7548 o 23-9 7549 o 23-9 7645 o l 23-9 7646 o 23-9 7647 (2) 23-9 7648 o 23-9 7649 o 23-9 7650 o 23-9 7651 o 23-9 7652 o 23-9 7653 o 2309 10 51 23-4 7624 23-4 7692 \ 2309 10 53 23-10 7541 o 23-10 7542 o 23-10 7543 (2) 23-10 7545 o 23-10 7546 o l 23-10 7547 o 23-10 7548 o 23-10 7549 0 23-10 7654 o 23-10 7655 o 23-10 7656 (') 23-10 7657 (') 23-10 7658 (') 23-10 7659 O 23-10 7660 o 23-10 7661 C) 23-10 7662 o 2309 90 31 23-5 7624 23-5 7693 2309 90 33 23-11 7541 C) 23-11 7542 C) l 23-11 7543 (') l 23-11 7545 o 23-11 7546 o 23-11 7547 (') No L 226/6 Official Journal of the European Communities 10. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 93,92 498,21 996,42 300,52 601,04 46,96 2309 90 33 23-11 7548 o 23-11 7549 o 23-11 7663 o I 23-11 7664 o 23-11 7665 O 23-11 7666 o 23-11 7667 o 23-11 7668 o 23-11 7669 o l 23-11 7670 o 23-11 7671 o 2309 90 41 23-6 7624 23-6 7694 2309 90 43 23-12 7541 o 23-12 7542 o 23-12 7543 o I 23-12 7545 (2) 23-12 7546 o \ 23-12 7547 o 23-12 7548 C) 23-12 7549 (') l 23-12 7672 O 23-12 7673 C) l 23-12 7674 o I 23-12 7675 o 23-12 7676 C) 23-12 7677 (') 23-12 7678 (') 23-12 7679 (') 23-12 7680 C) 2309 90 51 23-7 7624 \ 23-7 7695 2309 90 53 23-13 7541 O 23-13 7542 C) 23-13 7543 o 23-13 7545 (') 23-13 7546 0 23-13 7547 o 23-13 7548 o 23-13 7549 C) 23-13 7681 C) 23-13 7682 C) 23-13 7683 C) 23-13 7684 C) 23-13 7685 C) 10 . 8 . 92 Official Journal of the European Communities No L 226/7 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland m........... DM F1 Ptt Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o o - 1 000 kg 93,92 498,21 996,42 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the proauct. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 226/8 Official Journal of the European Communities 10. 8 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Denmark Greece CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Ireland DM F Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In  100 kg live weight C) C) o o 219,62 219,62 219,62 219,62 219,62  100 kg net weight o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 (2) 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 417,28 417,28 417,28 417,28 333,82 333,82 500,73 500,73 333,82 571,01 371,16 371,16 59,39 59,39 296,93 92,79 92,79 463,95 296,93 463,95 463,95 92,79 463,95 571,01 463,95 333,82 476,57 476,57 476,57 476,57 285,51 191,07 191,07 o o o no o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 Official Journal of the European Communities No L 226/910. 8 . 92 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 226/ 10 Official Journal of the European Communities 10. 8 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - a + e 249,10 155,19 249,10 d + f d+f a + c 155,19 a + c a+c a+c a+c a+c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 7058 7059 7079 7222 7089 7089 7744 7098 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7097 7223 7098 7114 7224 7744 7089 7744 7744 a+c a+c+f a+c a + c a+c a+c+f a + c + f a + c+f a+c a+c a+c a+c+f a + c+f a + c+f 155,19 249,10 155,19 a + c a+c d+f a + c + f a+c+f 10 . 8 . 92 Official Journal of the European Communities No L 226/ 11 CN code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a + c a + c a+c a+c+f a+c+f a + c + f a+c a+c a+c a+c a+c a+c a+c+ f a+c + f a+c+f a+c+ f a+c+f a + c + f 143,60 147,19 208,39 213,60 226,54 232,21 412,65 422,96 b x cocf b x coef b x cocf b 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 b x coef 309,73 353,65 212,94 277,10 96,79 140,79 353,65 277,10 140,79 353,65 479,53 No L 226/12 Official Journal of the European Communities 10. 8. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl \  100 kg  127,17 186,53 271,42 321,87 127,17 186,53 271,42 271,42 321,87 321,87 334,76 277,10 309,73 353,65 212,94 277,10 413,91 413,91 277,10 413,91 379,29 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 0406 30 10 04-10 7235 li 04-10 7236 \\ 04-10 7237 ll 04-10 7238 ll 04-10 7239 || 0406 30 31 04-10 7235 II 04-10 7236 04-10 7237 II 04-10 7238 \ 0406 30 39 04-10 7235 Il 04-10 7238 \ 04-10 7239 \ 0406 30 90 l 0406 40 00 04-11 7240 l 04-11 7241 \ 0406 90 11 04-12 7242 l 04-12 7243 \ 04-12 7244 \ 04-12 7245 04-12 7246 \ 04-12 7247 \ 0406 90 13 04-13 7248 \ 04-13 7250 \ 0406 90 15 04-13 7248 I 04-13 7250 l 0406 90 17 04-13 7248 \ 04-13 7249 l \ 04-13 7250 \ 0406 90 19 I 0406 90 21 04-14 7251 04-14 7252 0406 90 23 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 0406 90 25 04-15 7254 ! 04-15 7255 04-15 7256 04-15 7257 l 04-15 7258 0406 90 27 04-15 7254 04-15 7255 04-15 7256 04-15 7257 \ 10 . 8 . 92 Official Journal of the European Communities No L 226/13 CN code Table \dditionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 479,53 309,73 No L 226/ 14 Official Journal of the European Communities 10. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrj/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 309,73 353,65 212,94 277,10 96,79 140,79 353,65 277,10 140,79 30,05 60,10 90,16 112,69 0406 90 73 04-16 7277 I 04-16 7278 \ 04-16 7279 0406 90 75 04-16 7259 l 04-16 7274 I 04-16 7277 04-16 7278 04-16 7279 \ 0406 90 77 04-16 7259 04-16 7274 \ 04-16 7277 04-16 7278 04-16 7279 0406 90 79 04-16 7259 \ 04-16 7274 l 04-16 7277 \ 04-16 7278 \ 04-16 7279 \ 0406 90 81 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 85 04-16 7259 04-16 7274 04-16 7277 04-16 7278 04-16 7279 0406 90 89 04-15 7253 04-15 7254 04-15 7255 04-15 7256 04-15 7257 04-15 7258 0406 90 93 04-8 7226 \ 04-8 7231 04-8 7232 0406 90 99 04-8 7226 04-8 7228 04-8 7230 04-8 7232 2309 10 15 23-14 7553 23-14 7554 23-14 7555 23-14 7556 10 . 8 . 92 Official Journal of the European Communities No L 226/15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  100 kg  126,22 135,23 4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 4,70 9,39 14,09 17,61 19,72 2309 10 15 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 \ 23-14 7578 23-14 7579 l 23-14 7580 l 23-14 7581 l 23-14 7582 I 23-14 7583 I 23-14 7584 \ l 23-14 7885 \ 2309 10 19 23-14 7553 l 23-14 7554 \ 23-14 7555 \ 23-14 7556 23-14 7557 l 23-14 7558 23-14 7559 I 23-14 7569 l 23-14 7573 l I 23-14 7574 \ 23-14 7577 23-14 7578 l 23-14 7579 l 23-14 7580 \ 1 23-14 7581 23-14 7582 l 23-14 7583 l I 23-14 7584 l 23-14 7885 \ 2309 10 39 23-14 7553 23-14 7554 l 23-14 7555 \ 23-14 7556 l 23-14 7557 \ 23-14 7558 \ 23-14 7559 l 23-14 7569 l 23-14 7573 \ 23-14 7574 \ 23-14 7577 No L 226/ 16 Official Journal of the European Communities 10 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  100 kg  21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60,10 90,16 112,69 126,22 135,23 4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 4,70 9,39 14,09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 / 209,25 j ' 224,19 2309 10 39 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 \ 23-14 7584 I 23-14 7885 I 2309 10 59 23-14 7553 \ 23-14 7554 23-14 7555 23-14 7556 I 23-14 7557 \ 23-14 7558 \ 23-14 7559 23-14 7569 \ 23-14 7573 23-14 7574 23-14 7577 \ 23-14 7578 I 23-14 7579 23-14 7580 23-14 7581 23-14 7582 l 23-14 7583 23-14 7584 l 23-14 7885 2309 10 70 23-14 7553 23-14 7554 I 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 \ l 23-14 7578 I 23-14 7579 23-14 7580 23-14 7581 l 23-14 7582 23-14 7583 I \ 23-14 7584 No L 226/ 1710. 8 . 92 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg  30,05 60,10 90,16 112,69 126,22 135,23 4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 2309 10 70 23-14 7885 2309 90 35 23-14 7553 23-14 7554 23-14 7555 \ 23-14 7556 \ 23-14 7557 23-14 7558 23-14 7559 l 23-14 7569 \ 23-14 7573 \ \ 23-14 7574 \ 23-14 7577 \ 23-14 7578 \ 23-14 7579 \ 23-14 7580 \ 23-14 7581 I 23-14 7582 I 23-14 7583 I 23-14 7584 I 23-14 7885 I 2309 90 39 23-14 7553 I 23-14 7554 I \ 23-14 7555 I 23-14 7556 I 23-14 7557 I 23-14 7558 I \ 23-14 7559 I 23-14 7569 I 23-14 7573 I 23-14 7574 I 23-14 7577 23-14 7578 l 23-14 7579 l 23-14 7580 23-14 7581 \ l 23-14 7582 \ 23-14 7583 23-14 7584 23-14 7885 \ 2309 90 49 23-14 7553 23-14 7554 23-14 7555 l 23-14 7556 23-14 7557 \ 23-14 7558 No L 226/ 18 Official Journal of the European Communities 10 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ lrl I I  100 kg  4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 4,70 9,39 14.09 17,61 19,72 21,13 49,82 99,64 149,46 186,83 209,25 224,19 30,05 60.10 90,16 112,69 126,22 135,23 4,70 9,39 14,09 17,61 19,72 21,13 49,82 2309 90 49 23-14 7559 l I 23-14 7569 \ 23-14 7573 \ 23-14 7574 l 23-14 7577 l 23-14 7578 l 23-14 7579 l 23-14 7580 \ I 23-14 7581 l 23-14 7582 l 23-14 7583 l 23-14 7584 23-14 7885 \ 2309 90 59 23-14 7553 \ 23-14 7554 l 23-14 7555 l 23-14 7556 \ 23-14 7557 23-14 7558 \ 23-14 7559 l 23-14 7569 23-14 7573 23-14 7574 23-14 7577 I 23-14 7578 \ 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 70 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 \ 23-14 7579 10.8.92 Official Journal of the European Communities No L 226/ 19 \ I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ \  100 kg  99,64 149,46 186,83 209,25 224,19  °/o milk fat/100 kg product  4,605 5,051  Vo non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  2,129  Vo lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  2,491  Vo non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,194  °/o sucrose/100 kg product  2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 a b c d e f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weightofthese products and the lactose content ofthe addedwhey. No L 226/20 Official Journal of the European Communities 10. 8 . 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Ireland CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Greece DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 No L 226/2110 . 8 . 92 Official Journal of the European Communities Positive Negative Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 1 1 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 No L 226/22 Official Journal of the European Communities 10 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg  2106 90 99 21-1 7635 I 21-1 7636 \ 21-1 7637 \ \ 21-1 7642 2905 44 11 l I \ 2905 44 19 l I \ 2905 44 91 l I l 2905 44 99 l I l 3505 10 10 l I 3505 10 90 l I 3823 60 11 l I 3823 60 19 l I \ 3823 60 91 \ 3823 60 99 l \  l 7001 l  l 7002 \  l 7003 \  l 7004 l  l 7005 l  l 7006 l  l 7007 l  l 7008 \  l 7009 l  7010 l  7011 l  7012 \  7013 I  7015  7016  7017  7020  7021  7022  7023  7024  7025  7026  7027  7028  7029  7030  \ 7031  7032  7033  7035 10 . 8 . 92 Official Journal of the European Communities No L 226/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg   7036 \  l 7037 l  7040 l  7041  7042  \ 7043 l  \ 7044 \  7045 \  \ 7046 \  \ 7047 l  l 7048 l  \ 7049 l  \ - 7050 l  \ 7051 l  \ 7052 l  \ 7053 l  \ 7055  \ 7056 \  \ 7057 \  \ 7060 \  l 7061 l  l 7062 \  \ 7063 l  \ 7064 l  7065 l  l 7066 \  7067  \ 7068  \ 7069  l 7070  \ 7071  \ 7072  \ 7073 \  7075 \  7076  7077  7080  7081  7082  7083  7084  \ 7085  7086 \  7087  7088 No L 226/24 Official Journal of the European Communities 10. 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 C) C) C) O C) 0 C) C) C) (') (') C) (') C) C) 0) o C) C) C) o C) C) c&gt; C) (') C) C) o C) C) C) C) C) o o C) (l) C) C) 10 . 8 . 92 Official Journal of the European Communities No L 226/25 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl i I \  100 kg   I 7146 C)  l 7147 o  l 7148 o  l 7149 C)  l 7150 C)  l 7151 C)  l 7152 o  l 7153 o  l 7155 C)  l 7156 o  l 7157 C)  l 7160 o  l 7161 C)  l 7162 o  l 7163 C)  l 7164 C)  l 7165 o  l 7166 o  l 7167 o  l 7168 o  l 7169 o  l 7170 o  l 7171 o  l 7172 o  l 7173 O  7175 o  7176 o  7177 o  l 7180 o  l 7181 (')  l 7182 o  7183 o  7185 o  7186 C)  7187 o  7188 C)  7190 o  7191 o  7192 C)  7195 (l)  7196 (')  7200 (l)  7201 o  7202 o  7203 (l) No L 226/26 Official Journal of the European Communities 10 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pw Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Iirs Denmark Dkr Italy lit France FF Greece Ireland Dr £ Irl  100 kg  /  ' 7204 o  7205 o  7206 0  7207 C)  7208 o  7209 C)  7210 o  7211 o  7212 o  7213 o  l 7215 o  l 7216 o  l 7217 o  \ 7220 o  7221 C)  7260 O  7261 (')  7262 o  l 7263 o  7264 o  7265 o  7266 0)  7267 (')  7268 C)  7269 C)  7270 o  7271 o  7272 o  7273 O  7275 o  7276 o  7300 C)  7301 C)  7302 o  7303 (')  l 7304 ( l)  l 7305 o  l 7306 ( l )  l 7307 ( l)  l 7308 0)  l 7309 (')  7310 (')  l 7311 o  7312 C)  l 7313 o 10 . 8 . 92 Official Journal of the European Communities No L 226/27 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O O O O O (') O O C) 0) C) 0 o o o o C) (l) (l) o o C) C) C) o C) (') C) o C) C) o o o (') C) (') C) o C) C) C) (') C) C) 10 . 8-92No L 226/28 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l  100 kg   7464 C)  7465 C)  7466 o  7467 0  7468 C)  7470 C)  7471 (')  7472 c&gt;  l 7475 C)  l 7476 0  l 7500 C)  l 7501 C)  l 7502 o  l 7503 C)  l 7504 o  l 7505 o  l 7506 C)  l 7507 C)  l 7508 o  l 7509 C)  l 7510 (')  7511 V)  l 7512 V)  l 7513 C)  l 7515 o  l 7516 o  l 7517 C)  l 7520 o  l 7521 C)  l 7560 (')  l 7561 ( ¢)  l 7562 C)  l 7563 C)  l 7564 C)  l 7565 C)  l 7566  l 7567 C)  l 7568 C)  l 7570 C)  l 7571 C)  l 7572 C)  l 7575 (')  l 7576 C)  l 7600 C)  l 7601 C) 10 . 8 . 92 Official Journal of the European Communities No L 226/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100k «  = I ; - i __ ^  7602  7603 o  \ 7604 (')  I 7605 o  I 7606 (')  I 7607 o  I 7608 o  \ 7609 (')  \ 7610 o  I 7611 o  I 7612 o  7613 0  7615 o  7616 (')  I 7620 o  I 7700 o  I 7701 o  7702 o  I 7703 o  \ 7705 o  \ 7706 /1 \  \ 7707 (')  \ 7708 o  I 7710 o  7711 ( ¢)  7712 (')  7715 (')  7716 C)  \ 7720 (')  \ 7721 C)  7722 o  7723 o  7725 (')  7726 C)  7727 o  7728 (l)  7730 C)  7731 0)  7732 C)  _ 7735 (4)  7736 (') ' l 7740 (l)  7741 (')  7742 C)  7745 C) No L 226/30 Official Journal of the European Communities 10 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl \ \  100 kg  466,32 466,32 466,32 466,32 466,32 466,32 466,32 466,32 477,74 477,74 477,74 477,74 477,74 477,74  7746 o  7747 o  \ 7750 o  7751 0)   7758  l 7759 \  \ 7760 o  \ 7761 c&gt;  l 7762 o  7765 o  7766 o  \ 7768 \  7769 \  7770 C)  l 7771 o  7778 \  7779  \ 7780 C)  7781 o  7785 C)  I 7786 C)  l 7788 l  l 7789 l  \ 7798 o  7799 o  7800 l  7801 \  I 7802 \  I 7805 \  7806 \  I 7807  I 7808 (')  7809 o  II 7810 II  I 7811 \ .  I 7818 (')  I 7819 c&gt;  I 7820 C)  7821 o  7822 o  I 7825 o  I 7826 o  I 7827 o  I 7828 o  \ 7829 o 10. 8 . 92 Official Journal of the European Communities No L 226/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France pp Greece Dr Ireland £ Irl \ \ \ \  100 kg  477,74 477,74  I 7830 /i\  7831 C)  l 7838 C)  l 7840 C)  \ 7841 c&gt;  l 7842 C)  l 7843 o  l 7844 o  l 7845 o  l 7846 C)  7847 o  7848 (!)  l 7849 C)  l 7850 C)  ll 7851 o  7852 o  l 7853 o  l 7855 o  l 7856 (')  l 7857 C)  l 7858 o  l 7859 o  l 7860 o  l 7861 (')  l 7862 o  l 7863 o  l 7864 0)  7865 o  l 7866 C)  l 7867 C)  l 7868 (')  l 7869 o  7870 (')  7871 o  7872 (!)  7873 (l)  7875 C)  7876 C)  7877 ( ¢)  7878  7879 C)  7900 o  7901 (!)  7902 (')  7903 o Official Journal of the European Communities 10. 8 . 92No L 226/32 CN code ¢ Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg   7904 o  7905 C)  7906 C)  7907 o  7908 o  7909 C)  l 7910 o  l 7911 (lj  l 7912 o  l 7913 o  l 7915 o  l 7916 (')  l 7917 o  l 7918 o  l 7919 C)  l 7940 c&gt;  l 7941 o  l 7942 (')  l 7943 o  l 7944 (')  l 7945 C)  l 7946 (')  l 7947 (*)  l 7948 C)  l 7949 (')  l 7950 o  l 7951 o  l 7952 0)  l 7953 o  l 7955 (')  l 7956 (*)  l 7957 0)  l 7958 (l)  l 7959 o  l 7960 (l)  l 7961 C)  l 7962 o  l 7963 C)  l 7964 C)  l 7965 (')  l 7966 o  7967 C)  7968 (')  7969 (')  l 7970 C) 10 . 8 . 92 Official Journal of the European Communities No L 226/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ 100 kg 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 O O O O O C) o C) C) O (') C) (') (') o C) o o O C) C) Amounts to be deducted 51xx I 5,54  52xx \ 11,70  53xx \ 18,72  54xx \ 25,88  55xx l 36,90  56xx \ 53,51  570x 83,03  571x 83,03  572x 116,25  573x 116,25  574x 149,46  5750 149,46  5751 149,46  5760 182,67  5761 182,67  5762 182,67  5765 182,67  5766 182,67  5770 182,67  5771 182,67 No L 226/34 Official Journal of the European Communities 10 . 8 . 92 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Dkr Lit FF Dr £ Irl £ Bfrs/Lfrs CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc \  100 kg  215,89 215,89 215,89 215,89 5,54 5,54 5,54 5,54 5,54 5,54 5,54 5,54 11,70 11,70 11,70 18,72 18,72 25,88 25,88 36,90 36,90 53,51 53,51 83,03 83,03  5780  5781  5785  5786  579x  5808  5809  5818 l  l 5819  \ 582x  \ 5830  l 5831 \  l 5838  - 584x  \ 585x I  \ 586x \  \ 587x \  \ 590x \  \ 591x \  \ 594x I  \ 595x l  \ 596x \  \ 597x I  \ 598x \  I 599x \ Amounts to be deducted /-l 61xx 5,04  62xx 10,66  63xx 17,06  64xx 23,58  \ 65xx 33,62  66xx 48,75  670x 75,65  671x 75,65  672x 105,91  673x 105,91  674x 136,17  \ 6750 136,17  6751 136,17  6760 166,44  6761 166,44  6762 166,44  6765 166,44 10 . 8 . 92 Official Journal of the European Communities No L 226/35 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I \  100 kg  166,44 166,44 166,44 196,70 196,70 196,70 196,70 5,04 5,04 5,04 5,04 5,04 5,04 5,04 5,04 10,66 10,66 10,66 17,06 17,06 23,58 23,58 33,62 33,62 48,75 48,75 75,65 75,65  6766  6770 \  6771 I  I 67806781  l 6785  l 6786  l 679x  l 6808  l ' 6809 \  l 6818 \  l 6819 \ : I 682x6830  l 6831 l  6838  684x \  685x  686x  687x  690x  691x  l 694x  695x  696x  697x  698x  \ 699x l No L 226/36 Official Journal of the European Communities 10 . 8 . 92 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153 , 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods , the amount of glucose to be ' included in the above calculation is that which is in excess of the fructose content of the goods. Sturose/Invert Sugar/isoglucose i The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 10 . 8 . 92 Official Journal of the European Communities No L 226/37 ANNEX II Monetary coefficients Products s Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,012  1,024 0,990 0,975  Milk and milk products '  1,012     1,024  0,990 0,975  Pigmeat -1 -I --I -I -I -l -l --I I  Sugar   1,012     1,024   0,975  Cereals   1,012     1,024 0,975  Eggs and poultry and albumins  Wine  Processed products (Regulation    1,082 "**  . (EEC) No 3033/80): I l \ l  to be applied to charges   1,012     1,024  0,990 0,975  to be applied to refunds : I I I \ I  cereals   1,012     1,024   0,975  milk __  1,012     1,024  0,990 0,975  sugar   1,012     1,024  0,975  Jams and marmalades l (Regulation (EEC) No 426/86) -1 -l --! -l -l -1 -l -1 -l -I  Olive oil sector        1,032   